DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 1/27/2020, to claims 1, 10-13, and 20 acknowledged by Examiner. Additionally, applicant added claim 27.
Claims 1-27 (with Claim 26 withdrawn) are now pending.

Response to Arguments
First Argument:
	Applicant asserts that the Drawing objection in regards to the content of claim 16 is shown at least in Figure 7 but simply not labeled, and as such request the objection to be withdrawn (Remarks Page 7).
	Examiner’s Response:
Applicant's arguments filed 1/27/2020 have been fully considered but they are not persuasive. Applicant lacks any support as to how these “volumes” (from claim 16) are shown in Figure 7. As Applicant admits, there is no labeling showing how they are shown. And even further there is a lack of discussion with the instant specification as to how these volumes are shown in respect to the Figures. As such from Examiner’s view point, the “volumes” of claim 16 are not shown, nor is there any indication that the volumes are shown as claimed. As such the drawing objection is maintained, see below.
Second Argument:
	Applicants assert that claim 18 is definite as written (note: applicant typo’d “claim 19”). (Remarks Pages 7-8).
Examiner’s Response:
	Applicant's arguments filed 1/27/2020 have been fully considered but they are not persuasive. Applicant provides no argument to how claim 18 is definite as written. It is still unclear as to what the “sterile barrier” is a part of. A mere allegation of definiteness is not a sufficient response for Examiner withdraw the 112b, as Applicant has failed to show how this claim 18 is definite.
Third Argument:
Applicant asserts that Romo fails to disclose “the drive surfaces of the attachment brackets being intended to come into contact with the elongate flexible medical device” (Remarks Pages 8-9).
	Examiner’s Response:
Applicant's arguments filed 1/27/2020 have been fully considered but they are not persuasive. Examiner maintains that Romo discloses the drive surfaces of the attachment brackets being intended to come into contact with the elongate flexible medical device (upper surfaces of 1106 Figures 11A-B, 11E; [0053]-[0054]). This is because the upper surfaces of 1106 make contact with pulley 1112 (as Applicant asserts as well) and the pulley 1112 makes contact with the “steerable catheter” (the elongate flexible medical device) (See [0053]) such that then the upper surfaces 1106 make contact with the elongate flexible medical device via the pulley 1112. Applicant does not have any claim language herein that eliminates such an interpretation of pieces contacting other pieces via one another. As such Applicant’s argument is moot.
Examiner recommends narrowing the language and structure of how the pieces “contact” each other to overcome the Romo reference; however, the current 102 rejection of Romo is maintained.


Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the large free volume and reduced free volume (claim 16) (there is no indication in the Figures of where the volumes are nor how they are shown nor are they indicated) (see above arguments section related to Drawings) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 21-22 objected to because of the following informalities:  “the carrier” should be – the rigid attachment-bracket-bearing carrier-.  Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “the cassette comprises at least the sterile barrier, and wherein the receptacle comprises the base portion and the sterile barrier”. It is unclear if the sterile barrier is part of the receptacle or the cassette (Applicant failed to amend around this 112b, nor did they provide any true response to the 112b of claim 18 in their Remarks (Applicant claimed “claim 19” is definite as written, Examiner assumes this is a typo as claim 19 did not have a direct 112b rejection, further see arguments section above), as such this 112b is maintained).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 11, 19, 23-25, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romo et al (US 2010/0170519).
Regarding claim 1, Romo discloses a robotic drive module (Figure 11A) for an elongate flexible medical device (steerable catheter; 108; [0053]), the robotic drive module comprising: 
a base (1110), 
a pair of drive members (1108) each having a drive surface (Figure 11A), the pair of drive members being placeable in a drive configuration in which the drive surfaces of the drive members of the pair of drive members engage with the elongate flexible medical device to be driven ([0053]), and are arranged on either side thereof, the pair of drive members being movably mounted relative to the base along one degree of freedom between a first and second position ([0053]-[0054]), 
a control member (106 [0055]) or 102 [0034]) suitable for controlling a movement relative to the base of the drive members of the pair of drive members in the drive configuration from the first to the second position, thus driving the elongate flexible medical device relative to the base ([0053]-[0054]), and 
a disposable consumable sterile barrier (1104; [0056]) comprising an attachment bracket (1106) for each drive member (1108; Figure 11A; [0053]), and a flexible portion between adjacent attachment brackets (portion of drape 1104 between adjacent brackets 1106; Figures 11A-B and 11E; [0056]), the flexible portions being connected to the attachment brackets (Figures 11A-B and 11E), each drive member being attached to an attachment bracket (Figures 11A-B and 11E), the drive surfaces of the attachment brackets being intended to come into 
Regarding claim 7, Romo discloses the sterile barrier comprises a disposable continuous consumable film comprising an attachment portion (1106) for each drive member (1108; Figure 11A; [0053]), and flexible portions between two adjacent attachment portions (portions of drape 1104 between two brackets 1106; Figures 11A-B and 11E; [0056]), each drive member being attached to an attachment portion of the continuous film, the drive surface being engaged with the elongate flexible medical device by means of the continuous film (Figures 11A-B, 11E; [0053]-[0054]).
Regarding claim 8, Romo discloses the sterile barrier also comprises a rigid casing (1114), each attachment bracket being assembled on the rigid casing by means of said flexible portions (Figure 11B). 
Regarding claim 9, Romo discloses the rigid casing comprises a plurality of windows (1142) each sealingly closed by a flexible portion ([0057]; Fig. 11F).
Regarding claim 11, Romo discloses wherein the sterile barrier separates space into two sub-spaces: a sterile sub-space containing the elongate flexible medical device, and a sub-space that is not necessarily sterile in which the drive members are disposed ([0056]).
Regarding claim 19, Romo discloses each attachment bracket (1106) can be detached from a respective drive member (1108; Figure 11A). 
Regarding claim 23, Romo discloses each attachment bracket comprises a flat wall having a front face (top surface of Figure 11F), and comprising a barrier system for limiting movement of the elongate flexible medical device, holding the elongate flexible deice facing the front face (Figure 11A and 11F; [0057]).
Regarding claim 24, Romo discloses wherein each barrier of the limiting barrier system comprises alternate recesses and protrusions (Figure 11F; [0057]). 
Regarding claim 25, Romo discloses an arteriography robot comprising a container (1114) an elongate flexible medical device ([0053]; catheter 108, Figure 1), a robotic drive module according to claim 1 attached to the container (Figure 11A) and suitable for driving the elongate flexible medical device outside the container ([0053]; [0034]). 
Regarding claim 27, Romo further discloses wherein the flexible portions (See Figure 11B portions of drape 1104 between adjacent brackets 1106) being connected with the attachment brackets 1106 (see [0057] wherein drape 1104 and are brackets 1106 are connected) are respectively immobile with respect to the attachment brackets 1106 to which they are connected (see [0057] wherein the drape 1104 (flexible portions) is not moving (immobile) (“would not be grabbed”) while the brackets 1106 are moving, thus the flexible portions are immobile with respect to the brackets 1106 as they cannot move each other and drape is immobile) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-6, 12-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Romo et al (US 2010/0170519) in view of Wenderow et al (US 2012/0179167). 
Regarding claim 2, Romo discloses that as applied above but does not disclose wherein the pair of drive members can be placed alternately in the drive configuration and in a free configuration in which the drive surface of the drive members of the pair of drive members is not engaged with the elongate flexible medical device, 
wherein the control member is suitable for controlling, in a repeated cyclical manner, the movement of the drive members relative to the base, in the drive configuration, from the first to the second position, and a movement relative to the base of the drive members of the 2Docket No.: 28944/50437 pair of drive members, in free configuration, from the second to the first position without driving the elongate flexible medical device relative to the base.  
Wenderow teaches wherein the pair of drive members can be placed alternately in the drive configuration (Figure 13) and in a free configuration (Figure 12) in which the drive surface of the drive members of the pair of drive members is not engaged with the elongate flexible medical device, wherein the control member is suitable for controlling, in a repeated cyclical manner, the movement of the drive members relative to the base, in the drive configuration, from the first to the second position, and a movement relative to the base of the drive members of the 2Docket No.: 28944/50437 pair of drive members, in free configuration, from the second to the first position without driving the elongate flexible medical device relative to the base (Figures 12-13; 0105]-[0109]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Romo having the drive and free configurations taught by Wenderow for facilitating easy loading and removal of the catheter. 
Regarding claim 3, Romo further discloses wherein the base is a first base, the pair of drive members is a first pair of drive members, the robotic module further comprising: 

a second pair of drive members (1108) each having a drive surface, the second pair of drive members being placeable in a drive configuration in which the drive surfaces of the drive members of the second pair of drive members engage with the elongate flexible medical device to be driven and are arranged on either side thereof (Figure 11A), 
the second pair of drive members being movably mounted relative to the second base along one degree of freedom between a first and second position ([0053]-[0054]),  
the control member being suitable for further controlling a movement relative to the base of the drive members of the second pair of drive members, in the drive configuration, from the first to the second position, thus driving the elongate flexible medical device relative to the second base ([0053]-[0054]).
Regarding claim 4, Romo discloses that as applied above but does not disclose wherein the second pair of drive members can be placed alternately in the drive configuration and in a free configuration in which the drive surface of the drive members of the second pair of drive members is not engaged with the elongate flexible medical device, 
wherein the control member is suitable for controlling, in a repeated cyclical manner, the movement of the secibd drive members relative to the base, in the drive configuration, from the first to the second position, and a movement relative to the base of the drive members of the 2Docket No.: 28944/50437 pair of drive members, in free configuration, from the second to the first position without driving the elongate flexible medical device relative to the base.  
Wenderow teaches wherein the second pair of drive members can be placed alternately in the drive configuration (Figure 13) and in a free configuration (Figure 12) in which the drive surface of the drive members of the pair of drive members is not engaged with the elongate flexible medical device, wherein the control member is suitable for controlling, in a repeated cyclical manner, the movement of the drive members relative to the base, in the drive configuration, from the first to the second position, and a movement relative to the base of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Romo having the drive and free configurations taught by Wenderow for facilitating easy loading and removal of the catheter. 
Regarding claim 5, Romo discloses wherein the first base and second base (1110) are connected together or common (insofar as the entire device is connected together, Figure 11A). 
Regarding claim 6, Romo discloses the disposable consumable sterile barrier comprises an attachment bracket for each drive member of the second pair (Figures 11A-11B), and flexible portions between two adjacent attachment brackets, the 3Docket No.: 28944/50437 flexible portions being connected to the attachment brackets, each drive member of the second pair being attached to an attachment bracket, the drive surfaces of the attachment brackets being intended to come into contact with the elongate flexible medical device (Figures 11A-11B).
Regarding claim 12, Romo discloses that as applied above but does not disclose a closed housing encompassing the drive members and, the base and comprising an upstream port and a downstream port through which the elongate flexible medical device extends. 
Wenderow teaches a sterile interface comprising a closed housing (300) encompassing the drive members (324, 326) and the base and comprising an upstream port and a downstream port through which the elongate flexible medical device extends (Figures 5 and 9). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Romo having the housing of Wenderow for preventing unwanted contact with the drive members and flexible device during use. 
Regarding claim 13, Wenderow further discloses the housing also comprises a connection member (310, 312, 314) (Figure 1; [0043]-[0044]).
Regarding claim 14, Wenderow further discloses the housing comprises a receptacle (316) and a lid (320) moving relative to the receptacle between a closed configuration, where access by an operator to the elongate flexible medical device inside the housing is prohibited, and an open configuration where access by an operator to the elongate flexible medical device inside the housing is possible (Figures 4-5; [0046]).
Regarding claim 16, Wenderow further discloses wherein, in closed configuration, in the vicinity of the drive members, a large free volume is available between the lid and the receptacle, and outside of this vicinity, a reduced free volume is available between the lid and the receptacle, allowing guidance there of the elongate flexible medical device (see projections extending from top cover 326 in Figure 15 that extend between drive members 522 which would reduce the volume in that area).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Romo et al (US 2010/0170519) in view of Lohmeier (US 2015/0173840).
Regarding claim 12, Romo discloses that as applied above but does not disclose a closed housing encompassing the drive members and the base and comprising an upstream port and a downstream port through which the elongate flexible medical device extends. 
Lohmeier teaches a sterile interface comprising a closed housing (1) encompassing the drive members (100) and the base and comprising an upstream port and a downstream port through which the elongate flexible medical device extends (Figures 33A-B). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of Romo having the housing of Lohmeier for encompassing the drive units to maintain sterility. 
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Romo et al (US 2010/0170519).
Regarding claim 20, Romo discloses that as applied above but does not disclose in the current embodiment a rigid attachment-bracket-bearing-carrier each attachment bracket being temporarily assembled on the rigid attachment-bracket-bearing carrier. 
Romo teaches in an alternative embodiment a rigid attachment-bracket-bearing-carrier (1208, 1213), each attachment bracket being temporarily assembled on the rigid attachment-bracket-bearing carrier (Figure 12D-E). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the current embodiment of Romo having the carrier taught by the alternative embodiment of Romo for maintaining a sealed barrier between sterile and non-sterile environments while transmitting drive forces.
Regarding claim 21, Romo further teaches the rigid attachment-bracket-bearing carrier further comprises a foolproof portion preventing assembly thereof in an undesired orientation (see portions 1206, 1207, 1208 that ensure proper orientation; Figure 13B). 
Regarding claim 22, Romo further teaches the rigid attachment-bracket-bearing carrier shown as a separate piece and therefore capable of being disassembled from the sterile barrier (see Figure 13D). 

Allowable Subject Matter
Claims 10, 15, 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/11/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/12/2021